LATTIMORE, Judge.
— Conviction for violating the liquor law; punishment, a fine of $100.00.
Appellant was convicted for transporting beer in Motley County, it being simply alleged in the first count of the information “The transportation of such liquor in said county having been theretofore and was then prohibited in said county by the laws of said State.” The information is bad. See Whitmire v. State, 94 S. W. (2d) 742. The information should have set out all of the facts accompanying and showing that in fact a local option election had been held in Motley County under an order of the commissioners’ court, and in accordance with law; showing the result; showing that the votes had been canvassed; that the order had been published, etc., etc., as set out in Whitmire v. State, supra. There being no valid information, there could be no legal conviction.
The judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.